Title: To Alexander Hamilton from James Tillary, [6 March 1792]
From: Tillary, James
To: Hamilton, Alexander



sir
[New York, March 6, 1792]

When I reflect how long I have been in your Debt I am ashamed, not that I have had any reason to complain of your patience or doubt your generosity.
When Mr Childs was in Phila. about 10 days ago, I expected he would have called & taken up my note. I had actually put him in possession of the ways & means for doing so, except what interest may be due upon it.
He hurried away sooner than he intended, & I believe was obliged to make provision for conducting his business in Phila beyond his expectations of any existing necessities. I need not offer apologies to you, for delaying to take up my note—I am persuaded of your goodness. The Baron whose Note I now have, could not consistently with his arrangements pay me the whole of the rent he owed to me. He is still in my debt, but such is his delicacy & his honor, that I could as soon offend the former, as suspect the later.
But what has that to do with my note for £80?—Nothing. I can pay you with ease, & shall do so with gratitude. Send it to any person you please—or let me know how much it amounts to, & I will pay it into the Bank.
The Bank Mania rages violently in this City, & it is made an engine to help the Governors re-election. Judge Yates’ sudden & unexpected resignation, or rather declination—Judge Jays sudden & unexpected acceptation—The obstinacy of Gov Clinton—The interference of Burr, & the tergiversation of the Chancellor, confound divide & distract the City. If the Conflict was to terminate in the Triumph or defeat of either of the Candidates, it would be of less consequence, but I either see, or fancy I see, the Malignant spirit of Antifederalism hovering over our land & ready to seize the first favorable opportunity of making a Stand. Farewell May success attend your measures & happiness yourself.
James Tillary
N. York March 6th1792
